Morphy, J.,

delivered the opinion of the court.
This suit is brought on a note of six thousand two hundred dollars, payable to plaintiff on demand. The defendant denied having subscribed such note, and averred, under oath, his signature to it to be a forgery. The case was tried by a jury, who gave their verdict in favor óf plaintiff. After having vainly attempted to obtain a new trial, the defendant appealed.
The evidence we find in the record, would, no doubt, fully justify the verdict in the ordinary case of a general denial ; but, when a plea of forgery is made, and supported by the oath of the party, it appears to us that much stronger evidence should be required. The proof, by witnesses who have not seen a person write or sign, and who only express their belief or knowledge of the genuineness of the signature in dispute, from its similarity and likeness to signatures of the same person which they have seen, has always, in itself, something rather vague and unsatisfactory, if not corroborated by circumstantial evidence. It might be said to show the accuracy and perfection of the counterfeit, as much as the genuineness of the signature sought to be proved. A plea of forgery necessarily involves that of a want of consideration ; and when a controversy of this kind arises between the original parties to a due bill, it is not, perhaps, exacting too much of the party claiming its amount, to require or expect that he should corroborate the ordinary proof of the signature by some evidence of the consideration given for it. Although this note is for a large amount, considering the situation and means of the individuals, as disclosed by the evidence, and although it is not in a negotiable form, the record does not give us the least insight into the circumstances under which it was subscribed by the defendant. No dealings between these persons are shown, which could have produced this indebtedness, except a partnership which formerly existed between them for a small schooner, but which has ceased, and appears to have been settled.
Upon a full examination of the whole record, the evidence has appeared to us rather weak, in a case of this kind, and *265has left doubts in our minds as to the correctness of the verdict. We have thought it best to have the case submitted toa second jury. This course will afford both parties the means of introducing additional evidence, and will probably promote the ends of justice, by removing all doubts in the matter.
It is, therefore, ordered that the judgment of the District Court be avoided and reversed, and that this case be remanded for a new trial; the costs of this appeal to be borne by the plaintiff and appellee.